DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/21 has been entered.
 
3.	Applicant cancelled claims 3 and 12.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 10, 11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Patel et al. (Pub. No. US 2017/0285902) (hereinafter Patel).
As per claims 1, 2, 4, 5, 10, 11, 13 and 14, Patel  teaches a measurement device for acquiring a measurement signal; and a processing device for generating a first view representing an overview of the acquired measurement signal and a second view representing a horizontally zoomed section of the acquired measurement signal (see paragraphs [0020]-[0024]); and an input device for receiving an indication specifying a horizontal position of the second view within the acquired measurement signal, wherein the input device comprises a touch display displaying the first view or an input device for moving around the displayed first view (see paragraphs [0061], [0062] and Fig. 11), wherein the processing device is configured to determine a periodicity of the acquired measurement signal at the position specified by the input device (Fig. 11 shows 14 periods at zoomed area defined by the user’s finger on the touch screen), and the second view comprises a horizontally zoomed representation of the acquired measurement signal including a signal sequence with a predetermined number of periods of the measurement signal (see paragraphs [0061], [0062] and Fig. 11).

As per claims 6, 7, 16 and 17, Patel further teaches that the processing device is configured to continuously adapt a setting of the second view (see paragraph [0062]).

As per claims 8 and 15, Patel further teaches that a vertical zoom of the second view is adapted based on a range of the values in the zoomed section of the acquired measurement signal (see paragraph [0057]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Johnson et al. (Pub. No. US 2014/0320145) (hereinafter Johnson).
Patel teaches the system as stated above.
Patel fails to explicitly teach that the measurement device is configured to acquire a further measurement signal or to derive a further measurement signal from the acquired measurement signal and the processing device is configured to generate a further view representing a horizontally zoomed section of the further measurement signal, wherein the horizontal zooming of the further view corresponds to the horizontal zooming of the second view.
Johnson teaches processing data corresponding to small and large current portions of a signal of interest provided from a DUT via a current probe and analyzing and displaying the corresponding zoomed-out waveform data (see paragraphs [0027]-[0029]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Johnson into the invention of Patel because zoomed-out data would be viewed.  Therefore, the structure of the signal would be clearly and accurately analyzed.




Response to Arguments
4.	Applicant’s arguments with respect to claim 1, 2, 4-11 and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
	                                       Contact information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857